DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments filed on 02/12/2021. The amendments filed on 02/12/2021 have been entered. Accordingly Claims 1, 24-26, 28-30, 32-44 and 48 are
pending. Claims 46-47 have been canceled. The previous rejections of claims 1, 24-26, 28-30, 32-44 and 48 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 02/12/2021.

Allowable Subject Matter
Claims 1, 24-26, 28-30, 32-44 and 48 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious the following limitation when the claim is taken as a whole: “…estimating a complex B1+ map of at least a portion of a transmit coil of the MRI system directly from the acquired sets of complex k-space data, wherein the complex B1+ map includes both B1 magnitude and B1 absolute phase.” of independent Claim 1 and analogous limitation of independent claim 24.
Applicant’s arguments regarding Claim 1 combination of exemplary prior art of record Schulte, Dannels and Zhang not teaching/suggesting limitation “…estimating a complex B1+ map of at least a portion of a transmit coil of the MRI system directly from the acquired sets of complex k-space data, wherein the complex B1+ map includes both B1 magnitude and B1 absolute phase.” and the explanation of the meaning of “directly from” with respect to the invention and the advantages over the prior art are persuasive. Specifically reference Zhang 
Dependent Claims 25-26, 28-30, 32-44 and 48 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AMAL ALY FARAG/            Examiner, Art Unit 3793                                                                                                                                                                                            /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793